Citation Nr: 1110950	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-20 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from February 4, 1960, to March 17, 1960, and May 6, 1965, to August 21, 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2010, the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss for VA purposes.

2.  The Veteran does not have left ear hearing loss that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a hearing loss disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) (2010.)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a February 2006 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection.  While the notice did not refer to criteria for assigning disability ratings or effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these questions is now before the Board.

The Board also finds that the February 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's available service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Dallas, Texas.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Furthermore, the Veteran was afforded a hearing before the Board in June 2010, the transcript of which is of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

In addition, pursuant to the Board's October 2010 remand, the Veteran was provided a VA audiological examination in December 2010, the report of which is of record.  The report contains sufficient evidence by which to determine whether the Veteran has impaired hearing for VA purposes in the right and left ear.  See 38 C.F.R. § 3.385 (2010).  Although the VA examiner stated that an etiological opinion could not be provided without resorting to speculation, an explanation was provided as to why that was so.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The examiner indicated that a separation examination from the Veteran's second period of service was necessary to address whether there is a relationship between any current hearing loss and the Veteran's military service.  Because no such separation examination is included in the service treatment records, and because the Veteran stated that he did not in fact undergo a hearing test at separation from his second period of service, the Board finds that another remand is not necessary to attempt to obtain a separation examination report or to obtain another medical opinion.  Therefore, the Board has met all of its duties to notify and assist the Veteran. 


II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that he has hearing loss as the result of his second period of military service.  Specifically, he states that in the summer of 1965, while stationed in Quantico, Virginia, one of his drill instructors came and yelled at the top of his lungs about two inches from the Veteran's left ear.  The Veteran also states that he has had problems hearing ever since the incident.  He maintains that any current hearing loss is related to the noise exposure from his drill instructor.  Thus, the Veteran contends that service connection is warranted for hearing loss.

The Veteran's service treatment records are negative for any reference to hearing loss.  Entrance and separation examinations for his first period of military service were normal with respect to hearing.  Additionally, May 1965 and June 1965 entrance examinations for his second period of service were also normal.  No separation examination is included in the service records concerning the Veteran's second period of service.  He was discharged on account of physical disability.  The Veteran has stated that he did not undergo a separation examination or a hearing test at that time.  However, he states that it was the summer of 1965 when the noise exposure from the yelling from the drill instructor occurred.

Post-service medical records reflect that the Veteran has been diagnosed hearing loss.  However, the evidence does not show that the Veteran has impaired hearing in the right ear for VA purposes under 38 C.F.R. § 3.385.  A March 2006 employment record from American Airlines includes an audiogram with auditory thresholds in the right ear that do not meet the criteria for hearing impairment.  Speech recognition scores were not noted on the report.

In December 2010, the Veteran underwent VA audiological examination pursuant to the Board's October 2010 remand.  Audiometric results continued to show that the Veteran did not have hearing impairment for VA purposes in the right ear.  Additionally, the speech recognition score for the right ear was 100 percent.  Although the VA examiner provided a diagnosis of "bilateral" sensorineural hearing loss, the examiner also stated that the puretone thresholds did not meet the criteria in VA regulations for disability in the right ear.  The examiner noted that there was mild hearing loss beyond the 4000 Hertz frequency, which is not for consideration.  Given these results, the Board finds that the Veteran does not have right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2010).  Without sufficient evidence of the claimed disability, the Board concludes that service connection is not warranted for right ear hearing loss.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In contrast to the right ear, the evidence shows that the Veteran has hearing impairment for VA purposes in the left ear.  Results from both the March 2006 and December 2010 audiometric testing reveal that the criteria set forth in 38 C.F.R. § 3.385 have been met.  In order for service connection to be warranted, there must be sufficient evidence that links the Veteran's current left ear hearing loss to his military service.

The December 2010 VA examiner was asked to provide an opinion on the matter.  The examiner reviewed the claims file and noted the Veteran's history, including the incident when the Veteran was yelled at by the drill instructor.  The examiner also reviewed the March 2006 employment report and examined the Veteran.  The examiner determined that an opinion regarding whether hearing loss in the left ear was a result of acoustic trauma during military service could not be rendered without resorting to speculation.  The examiner explained that this was so because there was no separation audiological examination in the records.  See Jones, 23 Vet. App. at 390.

The December 2010 report is not particularly useful in determining whether the Veteran's left ear hearing loss is related to the in-service incident involving the drill instructor.  An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The remainder of the report may be considered as evidence of whether the disability was incurred in service.  Id.  In this case, the remainder of the report does not imply when the Veteran's left ear hearing loss had its onset or to what it is otherwise attributable.

Despite a lack of medical evidence to substantiate the claim, the Veteran maintains that he has experienced hearing loss in his left ear ever since the in-service incident in 1965 and that there was no post-service exposure to loud noise.  Additionally, lay persons may be competent to establish medical etiology between a present disability and an injury or illness incurred during active duty service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

As noted in the October 2010 remand, the Veteran is competent to give evidence about what he experienced during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  This includes being yelled at by a drill instructor.  The Board finds no reason to doubt that such an incident occurred.  Additionally, the Veteran is competent to attest to symptoms readily observable by a lay person, such as decreased hearing.  Although the Veteran has stated that he has had problems hearing in his left ear ever since the in-service incident, the Board does not find those statements to be credible.

The claims file contains private treatment records dated from 1996 to 1998 from multiple providers.  Notably, these records include multiple complaints by the Veteran and multiple diagnoses.  They include rheumatoid arthritis, hypertension, degenerative joint and disc disease of the spine, gastroesophageal reflux disease (GERD), allergies, shoulder problems, and anemia.  If the Veteran experienced left ear hearing loss, it is in these types of records that a complaint or diagnosis would likely be noted.  Instead, general examinations of the Veteran during this time period failed to indicate that he had left ear hearing loss.  The "head, eyes, ear, nose, and throat" portions were routinely normal.  Moreover, in January 1996, the Veteran reported that there were "no changes in hearing or vision."  Statements such as this are inconsistent with a continuity of hearing loss since military service.  Furthermore, statements found in medical records in the course of treatment may be afforded greater probative value when considering credibility.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

In addition, the March 2006 employment record contains information that weighs against the credibility of the Veteran's statements on continuity of symptomatology.  The report asked "[h]ow long since you were around loud noise?"  The answer was "24 hours" and the type of hearing protection used was "[n]one."  There was no mention of the Veteran's military service in the report.  This type of evidence of post-service exposure to loud noise is inconsistent with the Veteran's statements that he had no post-service noise exposure.

In consideration of the evidence of record, the Board finds that the Veteran does not have left ear hearing loss that is attributable to his active military service.  Although the evidence tends to establish that an in-service incident occurred regarding exposure to loud noise and that the Veteran has current hearing loss in the left ear, the evidence does not establish a link between the two.  The medical evidence does not serve to substantiate the claim and the December 2010 VA examiner indicated the question could not be answered on account of the absence of a separation audiological examination.  Additionally, the lay evidence does not substantiate a medical etiology because the Board does not find it to be credible given the inconsistency of the statements when compared to other evidence that is of record.  In view of this finding, the Board concludes that service connection is not warranted for left ear hearing loss on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Additionally, the Board notes that there is no objective evidence that sensorineural hearing loss manifested itself to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, hearing impairment for VA purposes has not been shown at any point for the right ear.  In regards to the left ear, sensorineural hearing loss was first seen in the March 2006 employment record, which was over 40 years after the Veteran's second period of service.  There is no suggestion that the Veteran had sensorineural hearing loss in the left ear as early as one year after his separation from service.  Even so, the Veteran's periods of service were active duty for training (ACDUTRA).  These presumption provisions are inapplicable to periods of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  Thus, service connection is not warranted for hearing loss on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the foregoing reasons, the Board finds that the claim of service connection for a hearing loss disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a hearing loss disability is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


